Order entered August 27, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00360-CR

                         DEMOND DEPREE BLUNTSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 49th District Court
                                    Webb County, Texas
                          Trial Court Cause No. 2012CRO000674D1

                                            ORDER
       Before the Court is appellant’s August 21, 2019 emergency motion to seal the State’s

brief, to strike material from the State’s brief, and to extend the time for filing a reply brief,

along with the State’s August 21, 2019 response, and appellant’s August 23, 2019 reply to the

State’s response. At issue is a report of Dr. Michael Jumes, contained in a sealed volume of the

clerk’s record.

       Volume 10 of the clerk’s record was filed as a sealed record. Rule 9.10(g) of the rules of

appellate procedure provides, “If a court orders material sealed, whether it be sensitive data or

other materials, the court’s sealing order must be affixed to the outside of the sealed container if

the sealed material is filed in paper form, or be the first document that appears if filed in

electronic form.” See TEX. R. APP. P. 9.10(g). Although volume 10 of the clerk’s record was
filed by the Webb County Clerk as a sealed volume, there is no court order providing that the

items contained in volume 10 are to be sealed, nor is there an order specifically sealing Dr.

Jumes’s report. Appellant concedes the same in his motion and reply. Despite the fact no

sealing order exists, the Court filed volume 10 as a “sealed” volume to the extent it is not

accessible on the Court’s website.

       In light of the above, we GRANT appellant’s August 21, 2019 motion to the extent that

we ORDER the Clerk to remove the parties’ briefs and any links from the Court’s website. We

also GRANT appellant’s motion to the extent we ORDER appellant’s reply brief due on or

before October 4, 2019. All other requested relief is DENIED.



                                                  /s/    ROBERT D. BURNS, III
                                                         CHIEF JUSTICE